Case 1:21-cv-04668-AT Document 12 Filed 07/27/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EONS TEY SEED
CLAUDIA DAVIS, DOC #:
DATE FILED: __7/27/2021
Plaintiff,
-against- 21 Civ. 4668 (AT)
WHOLE FOODS MARKET GROUP, INC., ORDER

WHOLE FOODS MARKET MID-ATLANTIC,
INC., and “JOHN DOE, INC”. I-X, THEIR
NAMES BEING FICTITIOUS AND
CURRENTLY UNKOWN,

 

Defendants.
ANALISA TORRES, District Judge:

 

On July 12, 2021, the Court directed counsel for all parties to submit a joint letter and a
jointly proposed case management plan after consulting the Court’s Individual Practices and model
case management plan and scheduling order. ECF No. 7. On July 23, 2021, the parties submitted
their proposed case management plan. ECF No. 11. However, the deadlines requested by the
parties for initial disclosures and completion of fact and expert discovery, among others, are
significantly longer than the Court’s typical practices, and the parties have not provided any
explanation of unique circumstances meriting additional time. Similarly, the proposed plan omits a
number of deadlines and disclosures the Court requires from the parties, including some interim
discovery deadlines, the parties’ use of alternative dispute resolution mechanisms, and the parties’
best estimate of the length of trial. Accordingly, by August 3, 2021, the parties will submit a
revised proposed case management plan that 1) provides all information requested by the Court’s
model plan; and 2) either conforms to the timeframes stipulated by the Court’s model plan, or
provides explanations as to why the parties seek an alternative timeframe. In addition, by August
3, 2021, the parties shall submit a joint letter addressing (1) a brief description of the case,
including the factual and legal bases for the claim(s) and defense(s), (2) any contemplated motions,
and (3) the prospect for settlement, in compliance with the Court’s order of July 12, 2021.

SO ORDERED.

Dated: July 27, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
